UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 22, 2011 Commission File Number: 000-53462 BUCKINGHAM EXPLORATION INC. (Exact name of registrant as specified in charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-054-3851 (IRS Employer Identification Number) Suite 418-831 Royal Gorge Blvd.
